Citation Nr: 1434311	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea (OSA).

2.  Entitlement to a disability rating in excess of 10 percent for headaches with dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 10 percent disability rating for headaches with dizziness and confirmed and continued a previous denial of service connection for OSA.

On his January 2010 VA Form 9, the Veteran requested a hearing at the RO; however, in a November 2013 written statement, the Veteran withdrew his request.  38 C.F.R. § 20.704(e) (2013).

(The application to reopen a claim of service connection for OSA is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Prior to July 7, 2012, the Veteran's headaches with dizziness were not accompanied by characteristic prostrating attacks occurring on an average once a month.

2.  Beginning July 7, 2012, the Veteran's headaches were accompanied by characteristic prostrating attacks occurring more than once a month, but were not accompanied by completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for headaches with dizziness have not been met for the period prior to July 7, 2012; however, the criteria for a 30 percent rating, but no higher, have been met from that date.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a pre-adjudication letter dated in August 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to sustain a claim for an increased disability rating.  In addition, the letter met the notice requirements set out in Dingess and the generic factors in Vazquez.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Board finds that the VA examinations in March 2009 and July 2012 are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal of the rating issue is thus ready to be considered on the merits.

Increased Rating-Headaches with Dizziness

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's headaches have been rated as 10 percent disabling under Diagnostic Code 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

A March 2009 VA examination report shows that the Veteran reported experiencing headaches three to four times per week, lasting two to three hours.  At times, his headaches were preceded by light-headedness occasionally associated with nausea.  He had missed seven or eight days over the prior year due to headaches.  The Veteran indicated that he could not drive when he had headaches, but would rest for a bit, and his headache would dissipate enough for him to drive.  The examiner diagnosed combined tension/migraine headaches.

The Veteran submitted a January 2010 statement reflecting his reports that he has missed more than seven to eight days of work over the prior year, and that he had missed fourteen days over the prior six months due to complications with his head and his back.  In addition, the Veteran stated that his headaches came on quickly and that he had often had to leave work, unable to complete his eight-hour shift.  His headaches limited him from being around bright light and caused nausea and vomiting.  

At a July 2012 VA examination, the Veteran reported that he had headaches lasting one to two days and were accompanied by changes in vision.  He reported having prostrating attacks more frequently than once a month; however it was noted that he did not have very frequent prostrating and prolonged attacks of migraine headache pain.

In considering whether the Veteran's headaches warrant a higher disability rating, the Board notes that the issue is the frequency of headaches that are actually prostrating.  The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion."

The Board finds that the evidence of record prior to the July 7, 2012 VA examination does not support a finding that the Veteran had prostrating headaches occurring once in every two months.  While the Veteran has stated that his headaches, which occur every week, have been preceded at times by light-headedness and occasionally accompanied by nausea and vomiting, these contentions do not reflect a disability picture that rises to the level of completely prostrating attacks averaging once a month.  While these headaches clearly cause symptoms, it is not clear that they result in "extreme exhaustion or powerlessness." 

In addition, the Veteran has asserted that he has missed several days of work; however, he attributes his absences not only to his headaches, but also to a back disability.  It is unclear from these statements how often his headaches alone caused him to miss work.  In addition, his absence from work does not necessarily reflect that his headaches would be considered prostrating.  As such, these statements cannot support a higher disability rating under the criteria for migraines.

His July 2012 VA examination report reflects that the Veteran had headache-related prostrating attacks more frequently than once per month.  As such, the criteria for a 30 percent rating are met as of the date of this examination.  

In order to meet the criteria for a 50 percent disability rating, the evidence would need to show that the Veteran's headaches result in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, the evidence of record does not reflect that the Veteran's headaches cause prolonged prostrating attacks.  There is also no evidence that they have cause severe economic inadaptability.  As such, the Board finds that a rating higher than 30 percent is not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds that neither the first nor second Thun element is satisfied here.  The symptoms associated with the Veteran's service-connected headaches are accounted for in the rating criteria under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  There is nothing exceptional or unusual about the Veteran's headaches because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest that his headaches alone have caused marked interference with employment or resulted in any hospitalizations.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In this case there has been no allegation or evidence of unemployability based on headaches.  On several occasions, while scheduling VA examinations, the Veteran has informed VA that he is a contractor employed in Iraq.  The Veteran has recently indicated that he has worked full time, with no breaks.  See VA mental disorders examination report, September 2012.  Accordingly, the question of entitlement to a total rating based on unemployability has not been raised.


ORDER

Entitlement to a disability rating in excess of 10 percent for headaches with dizziness, prior to July 7, 2012, is denied.

Entitlement to a 30 percent rating for headaches with dizziness, effective from July 7, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

A claim of service connection for sleep apnea was previously denied in May 2007.  Thereafter, the Veteran expressed disagreement with the denial, but did not complete an appeal by filing a timely substantive appeal after a statement of the case was issued.  Instead, he filed a new claim.  

In cases where there has been a prior final denial, the Veterans Claims Assistance Act of 2000 (VCAA) requires special notice relative to the prior final decision.  In order to comply with this requirement and to obtain any additional treatment records pertinent to the claim to reopen, the Board will remand this case. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding his application to reopen in accordance with the VCAA.  Ask him to identify all locations of treatment or evaluation for sleep apnea and thereafter search for all records from each source he identifies, with his consent where necessary.

2.  If it is determined that new and material evidence has been received sufficient to reopen the claim, schedule the Veteran for a VA examination to determine the etiology of obstructive sleep apnea.  

If an examination is conducted, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was incurred during, caused by, or is etiologically related to any incident of military service.  In providing this opinion, the examiner should address the lay statements of record submitted by the Veteran, his mother, his second wife, and a fellow service member, who indicated that the Veteran snored, had daytime sleepiness, and had periods of "losing his breath" at night while on active duty.  The examiner must provide reasons for each opinion. 

3.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


